Citation Nr: 1712265	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-41 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Robert Gillikin II, Attorney at Law


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a July 2015 statement, the Veteran withdrew his request to testify before a member of the Board.  Thus, the Board finds that the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

In September 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been completed and the Veteran's claim is now ready for review.


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities is directly related to service.

CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a January 2014 letter.  However, in light of the fully favorable decision as to the issue of service connection for peripheral neuropathy, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection Law and Regulations

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden§§  v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for organic disease of the nervous system may also be established on the basis of the presumption that the disease manifesting itself within a year after service must have had its onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).  For the purposes of determining herbicide exposure, a Veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the Veteran is presumed to have been exposed to herbicides, the Veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed.  Id.


III. History

The Veteran served in the Marines as an infantryman and in supply administration in the Republic of Vietnam.  His duties included security for a Naval Hospital in Da Nang.  He reported that he served outside the perimeter on sweep-hole patrols and experienced ambushes.  The Veteran contends numbness in his feet stems from his service in Vietnam, either directly or due to Agent Orange exposure.

In his August 2014 VA Form 9, the Veteran stated his disability is directly related to service based on what his neurologist had told him regarding contact with Agent Orange.  He also reported that of several of his siblings, only his brother, who served in Vietnam, also has the condition.

The Veteran received a VA examination in June 2016 to determine the onset and etiology of his peripheral neuropathy.  The VA examiner found the Veteran's peripheral neuropathy to be "very likely" related to service.  The VA examiner opined the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in service injury, event, or illness.  The VA examiner reviewed the Veteran's medical records and considered other factors as part of rendering her opinion.


IV. Analysis

Here, the most probative medical evidence is the June 2016 VA examination report.  The examiner clearly opined that the Veteran's peripheral neuropathy is at least as likely as not related to service.  The VA examiner noted a history of progressive neuropathy of the soles of the feet, which she determined to be consistent with peripheral neuropathy.  She also based her determination upon a lack of improvement with capsaicin cream, as well as December 2009 EMG results documenting a history of mild sensory neuropathy.  There are no medical opinions to the contrary.  The Board finds that the evidence supports the conclusion that peripheral neuropathy is due to service.  Consequently, service connection for peripheral neuropathy is warranted.

We do note that the grant of service connection is based upon 38 C.F.R. § 3.303(d) rather than a presumptive basis.

ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


